DETAILED ACTION
Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 3A, reference character “913” (second support plate) should be deleted.  Only the first support plate (911) is shown.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
The body through hole is disposed between the first and second protruding surfaces (claim 21- From figures 1 and 4, the through hole 935 extends beyond the second compression plate 939, which is interpreted as the “second protruding surface”)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Amendments to the drawings must comply with 37 C.F.R. 1.173(a)-(b).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The body through hole is disposed between the first and second protruding surfaces (claim 21- see reasoning above).
where the first protruding surface and the second protruding surface are disposed closer to the support than a portion of the body disposed between the first protruding surface and the second protruding surface when the compression device is in a closed position (claim 23).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 21, from the description and drawings (figures 1 and 4), the through hole 935 extends beyond the second compression plate 939, which is interpreted as the “second protruding surface”. For this reason, the originally filed disclosure does not support the new claim terminology, as recited in claim 21, namely, “the body through hole is disposed between the first and second protruding surfaces” (Emphasis examiner).
Claims 22-24 depend on claim 21 respectively and stand with the rejection of claims 21.
From MPEP 2163.02 (third paragraph):
“The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”
(emphasis examiner)

For these reasons, claims 21-24 are considered to fail to comply with 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because, the claimed features presented in claims 21-24, as discussed above in the rejection under 35 USC 112(a), cannot be determined with any certainty what the scope of the above cited claim limitations are, as there is no support in the drawings or specification, this makes the metes and bounds of the claims uncertain.
With respect to claim 21, as mentioned above, From the specification and the drawings (figures 1 and 4), the through hole 935 extends beyond the second compression plate 939, which is interpreted as the “second protruding surface”. Since the claim terminology is at odds with the originally filed disclosure, it is not clear what the metes and bounds of claim 21 are.
With respect to claim 23, “where the first protruding surface and the second protruding surface are disposed closer to the support than a portion of the body disposed between the first protruding surface and the second protruding surface when the compression device is in a closed position.”
The portion of the body, that Patent Owner refers to in the claim is not “between” the first and second protruding surfaces. It is not in the same space. It is located outside the space occupied by the first and second protruding surfaces. The definition of between (as an adverb) is “in the intervening space or time; in an intermediate position or relation” (see https://www.dictionary.com/browse/between).
Because the “portion of the body” does not appear “between” the first and second protruding surfaces, the scope of the claim is confusing. 
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Drawing Objection
Patent Owner argues (pages 11 and 12 of the response):
“The drawings are objected to under 37 CFR §1.83(a) as allegedly failing to show a feature in allowable claim 21 that the body through hole is disposed between the first and second protruding surfaces. In particular, the Office Action alleges that the claim language is contrary to FIGS. 1 and 4 that allegedly depict through-hole 935 as extending beyond the second compression plate 939.
Applicant respectfully disagrees and submits that the interpretation of FIGS. 1 and 4 forwarded in the Office Action may represent a particular embodiment, and as depicted in FIG. 3A (reproduced below for ease of reference), first compression plate 938 may be provided on a portion of body 931 and through-hole 935 is provided within this the portion of body 931 supporting the first compression plate 938. ‘Thus, first compression plate 938 (and by symmetry second compression plate 939) would not necessarily be positioned over the body through-hole 935, but instead, could be positioned entirely over portions of body 931, with the through-hole 935 being positioned between these portions of the body 931.

    PNG
    media_image2.png
    333
    621
    media_image2.png
    Greyscale

Furthermore, Applicant respectfully submits that it is improper to import claim limitations from the specification when interpreting a claim and that Applicant may disallow claim scope (see MPEP §2111). Furthermore, even if, for the sake of argument, FIGS. 1 and 4 of the specification teach that a first portion of the body through-hole 935 is provided between compression plates 938, 939 and a second portion of the body through-hole 935 is provided to a side of second compression plate 939 (a point that Applicant does not concede for at least the above reasons regarding FIG. 3A), Applicant is allowed to claim less than this disclosure and claim only the first portion of the body through-hole 935 that is provided between compression plates 938, 939 and this first portion is clearly shown in FIGS. 1 and 4.
Hence, withdrawal of the objections to the drawings are respectfully requested.”

Patent Owner states above that the first compression plate and the second compression plate “could be positioned entirely over portions of body 931, with the through-hole 935 being positioned between these portions of the body 931.” (Emphasis examiner)
There is no support whatsoever, in the specification, much less the drawings, of this being contemplated by the Patent Owner. Further, support plate 939, shown in figures 1 and 4 clearly show it to be within the through-hole:

    PNG
    media_image3.png
    686
    579
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    628
    471
    media_image4.png
    Greyscale


Figure 3A that Patent Owner relies on is inconsistent with figures 1 and 4. As can be seen in the above figures 1 and 4, first support plate 938 appears to cover, or border the through-hole. However, in figure 3A there is space between the first support plate and the through hole:

    PNG
    media_image5.png
    565
    836
    media_image5.png
    Greyscale

Also, the brief description of the drawings in the ‘618 patent state for figure 3A:
“FIGS. 3A and 3B are top and side views of a presser of the laundry treating apparatus shown in FIGS. 1 and 4; and”
If figures 3A and 3B are based on figures 1 and 4, then there is some inconsistency in the drawings. Figures 3A and 3B are not identified as a different embodiment than figs. 1 and 4. Even if press member 938 lies outside the through-hole, the drawings do not show press member 939 lying outside the though-hole, so that the through-hole is “between first and second protruding surfaces” (938,939).
Objection to Specification
Patent Owner argues (pages 13 and 14 of the response):
“The specification was objected to as allegedly failing to provide antecedent basis for features recited in the claims 21 and 23. As described below, Applicant respectfully submits that ‘the terms and phrases used 1 the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description,’ as required under 37 C.F.R. §1.175(d)(1).
	For example, as previously described with respect to the Objection to the Drawings, Applicant submits that the specification of the present application provides clear support for feature that in claim 21 that the body through hole is disposed between the first and second protruding surfaces.
Regarding the feature in claim 23 (as amended herein) that ‘the first protruding
surface and the second protruding surface are disposed closer to the support than a portion of the body disposed between the first protruding surface and the second protruding surface when the compression device is in a closed position,’ Applicant submits that that as depicted, for example, at FIGS. 1, 3A, 4, and 5A-5B, outer surfaces of compression plates 938 and 939 (e.g., the protruding surfaces) are positioned closer to support device 91 than a portion of body 931 between compression plates 938 and 939.
As noted in the specification, the compression plates 938 and 939 are mounted on body 931 such that compression plates 938 and 939 would be positioned closer to support device 91 that the body 931. The Office appears to allege that since the compression plates 938, 939 are coupled to the body 931, the compression plates 938, 939 and the body 931 would be positioned a same distance from support device 91 when the compression device 930 is closed. Applicant disagrees and notes that as depicted in FIG. 3A, the compression plates 938, 939 may be positioned on a surface of the body 931 facing support device 91 such that any portion of the compression plates 938, 939, including the protruding surfaces recited in claim 23 would be positioned closer to the support device 91 than portions of the body between compression plates 938, 939. Applicant further submits that the features of claim 23 are inherently disclosed in the specification, which describes clothes being supported in a contact region between the compression plates 938, 939 and support device 91, while not be supported away from this contact region.
Hence, withdrawal of the objection to the specification is respectfully requested.”

As stated above, there is no support in the specification for the claimed subject matter presented in claims 21. If there is, Patent Owner should cite column and line number as to where the support in the specification the claimed subject matter is.
With respect to claim 23, the claimed subject matter still must be supported in the specification, as required by 37 C.F.R. §1.175(d)(1):
“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)” (Emphasis examiner)
The language of 37 C.F.R. §1.175(d)(1) uses the term “must”.  Providing support for the claimed subject matter is not optional. Again, Patent Owner should cite column and line number as to where the support in the specification the claimed subject matter of claim 23 is. It is understood that the claim language does not need to be ipsis verbis, but must still find support in the specification. “Inherency” of the claim language being in the specification is not an acceptable argument.
Rejections under 35 U.S.C. §112(a) and (b)
Patent Owner argues (page 15 of the response):
“Pending claims 21-24 are rejected under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement; and pending claims 21-24 are rejected under 35 U.S.C. §112(b) as allegedly failing to particular point out and distinctly claim the subject matter that Applicant regards as the invention with respect to the identified features.
Regarding claim 21, Applicant respectfully submits that claim 21 complies with the written descriptions and clarity requirement of 35 U.S.C. §112(a) and (b) for at least the reasons identified above with respect to the objections to the drawings and the specification.
Without acquiescing in the allegations in the Office Action and merely to expedite prosecution, Applicant herein amends the claim 23 to clarify the scope of the claim and to address the written description and clarity concerns raised in the Office Action. Applicant respectfully submits that claim 23 (as amended) complies with the written descriptions and clarity requirement of 35 U.S.C. §112(a) and (b) for at least the reasons identified above with respect to the objections to the drawings.
Claims 22 and 24 were rejected solely based on their dependencies from claims 21 and 24.
Hence, reconsideration and withdrawal of the rejections under 35 U.S.C. §112(a) and (b) are respectfully requested.”

To reiterate, there is no support whatsoever, in the specification, the drawings, or the original claims of the language of claim 21 being contemplated by the Patent Owner. Figure 3A that Patent Owner relies on is inconsistent with figures 1 and 4 and cannot be relied on to teach features not shown or mentioned in the originally filed disclosure. Figures 1 and 4 actually teach the opposite of what Patent Owner is claiming, specifically with respect to the “second protruding surface” (939 lies within the through-hole; not the through-hole within 939 and thus the through-hole disposed “between the first and second protruding surfaces”).
With respect to claim 23, the language, as pointed out in the rejection under 35 USC 112(b), renders the claim confusing.
See the examiner’s arguments above with respect to the specification and drawings.

Allowable Subject Matter
Claims 19-20, 25, 27-29, 32-33, 35 and 37-38 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/
Terrence R. TillReexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/William C. Doerrler/		and 	/GAS/
		William C. Doerrler				Gay Ann Spahn
Reexam Specialist				Supervisory Reexam Specialist
		Art Unit 3993				Art Unit 3993